Kone v Garden State Life Ins. Co. (2016 NY Slip Op 00745)





Kone v Garden State Life Ins. Co.


2016 NY Slip Op 00745


Decided on February 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2016

Saxe, J.P., Moskowitz, Richter, Feinman, JJ.


101 653082/11

[*1]Bilal A. Kone, Plaintiff-Respondent,
vGarden State Life Insurance Company, Defendant-Appellant.


Law Offices of Andrew J. Frisch, New York (Andrew J. Frisch of counsel), for appellant.
Wilkofsky, Friedman, Karel & Cummins, New York (Mark L. Friedman of counsel), for respondent.

Order, Supreme Court, New York County (Ellen M. Coin, J.), entered December 18, 2014, which, inter alia, denied defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In this action alleging breach of contract and bad faith arising from defendant's failure to pay the proceeds of a life insurance policy, the record does not permit a determination as a
matter of law that plaintiff failed to present defendant with due proof of the insured's death, as required by the policy.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 4, 2016
CLERK